Case 2:19-cv-20633-SDW-ESK Document 53 Filed 05/21/20 Page 1 of 2 PageID: 4964




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY



  GOVERNMENT EMPLOYEES
  INSURANCE CO., et al.,                      Case No. 19–cv–20633–SDW–ESK

               Plaintiffs,

        v.                                            OPINION AND ORDER

  ADAMS CHIROPRACTIC CENTER,
  P.C., et al.,

               Defendants.


         THIS MATTER having come before the Court on the parties’ joint letter of
  May 11, 2020 concerning discovery disputes (Joint Letter) (ECF No. 50); and
  defendants claiming that the “bulk of the complaint is simply legally inaccurate”
  (Joint Letter p. 7); and the Hon. Susan D. Wigenton, U.S.D.J. having issued an
  Opinion in this matter on a pre-answer motion to dismiss (ECF No. 20) noting that
  the complaint “fails to comply with the requirements of Federal Rule of Civil
  Procedure 8(a)(2)” (Id. pp. 1–2 n.2); and the Court possessing the “inherent power
  to control its docket so as to promote fair and efficient adjudication,” Rolo v. Gen.
  Dev. Corp., 949 F.2d 695, 702 (3d Cir. 1991); see also Landis v. N. Am. Co., 299 U.S.
  248, 254 (1936) (discussing “the power inherent in every court to control the
  disposition of the causes on its docket with economy of time and effort for itself, for
  counsel, and for litigants”); and for good cause shown,


        IT IS on this    21st day of May 2020     ORDERED that:

        1.    Plaintiffs may file an amended complaint complying with Fed.R.Civ.P.
 8(a)(2) and 8(d)(1) on or before June 8, 2020. (See ECF No. 20 pp. 1–2 n.2; see also
 GEICO v. Pennsauken Spine & Rehab P.C., No. 17-11727, 2018 WL 3727369, at *3
 (D.N.J. Aug. 8, 2018); GEICO v. A&C Med. Ctr. Servs. Corp., No. 18-24198, 2019
 U.S. Dist. LEXIS 133568, at *4 (S.D. Fla. Aug. 7, 2019)).

        2.   Defendants are granted leave to file a motion to quash the subpoenas
 (Subpoenas) referenced in the Joint Letter. If plaintiffs have received documents
 in response to the Subpoenas, neither plaintiffs nor their counsel shall access,
 review, copy, or in any manner process the documents for review until further order
 of this Court. Defendants shall file their moving papers on or before June 19,
Case 2:19-cv-20633-SDW-ESK Document 53 Filed 05/21/20 Page 2 of 2 PageID: 4965



 2020. Plaintiffs shall file their opposition on or before July 7, 2020. Defendants
 shall file their reply to the opposition on or before July 13, 2020. The parties shall
 also address whether leave should be granted for the filing of dispositive motions
 on liability and/or this matter is appropriate for bifurcated discovery, with
 discovery on liability to proceed in the first phase of discovery, followed by discovery
 on damages to proceed after resolution of the issue of liability.

       3.    Oral argument is scheduled for July 17, 2020 at 10:00 a.m. in
 Newark—Courtroom 8 of the U.S. Post Office and Courthouse before Magistrate
 Judge Edward S. Kiel. In the event the current pandemic prevents an in-person
 conference, the conference will be conducted telephonically.



                                                    /s/ Edward S. Kiel
                                                   EDWARD S. KIEL
                                                   UNITED STATES MAGISTRATE JUDGE




                                            2
